DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

    UNITED SERVICES AUTOMOBILE ASSOCIATION a/k/a USAA,
                        Appellant,

                                   v.

 ALLSTATE INSURANCE COMPANY, MELANIE MANZO-PIANELLI and
                    ALANA PROCTOR,
                       Appellees.

                             No. 4D16-3124

                         [December 7, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. 09-57134CACE
(12).

  Charles M-P George of the Law Offices of Charles M-P George, Coral
Gables, and Daniel L. Margrey and Christopher W. Wadsworth of
Wadsworth Law, LLLP, Miami, for appellant.

    Jacqueline G. Emanuel of Knoerr & Emanuel, P.A., Fort Lauderdale,
for appellee Alana Proctor.

   Sharon C. Degnan of Kubicki Draper, Orlando, for appellee Allstate
Insurance Company.

PER CURIAM.

  Affirmed.

WARNER, CONNER and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.